Conviction in County Court of Fort Bend County of unlawfully carrying a pistol, punishment a fine of $150 and sixty days in the county jail.
There seems no question, according to state witnesses, that appellant was found on a public road in possession of a pistol.
Appellant complains of the introduction of testimony showing that at a date different from the one laid in the complaint, he was seen by a witness carrying a pistol. The state is not bound to prove the commission of the offense upon the date charged, but may make its proof relative to a different date if within the period of limitation. For aught we know from the bill of exceptions presenting this complaint, the state was relying for conviction upon proof of the possession by appellant of a pistol on the date of the carrying therein referred to. No request seems to have been made of the state for an election.
A bill of exceptions complains of the argument of the state's attorney wherein he said to the jury that appellant had plead guilty in the justice court for rudely displaying a pistol at the time he had the difficulty with the complaining witness. We have no means of ascertaining from the bill of exceptions referred to how or in what manner the remark was improper. Appellant may have testified to this fact upon the trial, or it may have been shown by the testimony of some other witness.
By another bill of exceptions it is stated that during the trial the state's counsel brought in issue the general reputation of defendant as to whether he was a good and law-abiding citizen. We have carefully examined the bill but are unable to determine whether it is intended to state that this was done by the state, in argument or by some testimony. We observe that the objection does not seem to be leveled at the introduction of any testimony, neither is there any language set out that was used by the state in the argument, nor was there any special charge *Page 503 
asked regarding the matter. We are unable to see any merit in this bill. There is a complaint because the jury in its verdict found the defendant "guilty." There is nothing in the complaint.
Finding no error in the record, the judgment will be affirmed.
Affirmed.